 



Exhibit 10.21
REAL ESTATE SALE AGREEMENT

        DATE:  
September 8, 2006
     
 
SELLER:  
GREAT WESTERN LAND & RECREATION, INC.
7373 North Scottsdale Road
Suite C 140
Scottsdale, Arizona 85253
   
 
BUYER:  
SUNBELT INVESTORS LLC.
6 Cardinal Rd.
Hilton Head, SC 29926-3720
   
 
ESCROW AGENT  

Texas American Title Co.


       

1.   Agreement. Subject to the terms and conditions of this Agreement, Seller
agrees to sell and Buyer agrees to purchase, for the Purchase Price (as
hereinafter defined) and on the terms and conditions set forth herein, certain
land containing approximately 200 acres situated in Harris County, Texas,
legally described in Exhibit “A” attached hereto, together with all
improvements, chattels and fixtures thereon, easements, rights and other
privileges appurtenant thereto or associated therewith (hereinafter collectively
referred to as the “Property”). Currently the Property is 100% owned by
Westchester Lakes, LLC, a Texas limited liability company, and this Real Estate
Sales Agreement includes both Westchester Lakes, LLC. and the real estate
described in Exhibit “A”.

2.   Escrow Opening and Closing. Upon execution of this Agreement by Buyer and
Seller, the parties shall cause an escrow (the “Escrow”) to be established with
Escrow Agent. “Opening of Escrow” as used herein shall mean the day on which
Escrow Agent receives a copy of this Agreement executed by Buyer and Seller.
Buyer and Seller shall close before September 29, 2006 provided that all
contingencies listed by the Bank of Houston are satisfied and that in particular
certain drainage issues are resolved as outlined in Exhibit “B” attached. The
Closing shall occur at the office of the Escrow Agent, or at such other place or
time as Buyer and Seller mutually agree in writing. At or prior to the Closing,
each of the parties shall execute and deliver such documents and perform such
acts as are provided for herein, or as are necessary, to consummate the
transaction contemplated hereunder. All obligations of the parties to be
performed at or prior to Closing are conditions precedent to the Closing as well
as covenants.

3.   Purchase Price and Payment Terms. The total purchase price to be paid for
the Property (the “Purchase Price”) shall be equal to the product of (a)
$19,000.00 and (b) the boundaries of the Property as determined by the ALTA
Survey described in Section 5 below. For example, if the total net usable
acreage of the Property is 199 acres, then in that event, the Purchase Price
shall equal $3,781,000.00. For the purpose of this agreement, the term “net
usable” acreage shall be deemed to mean the total gross acres within the
Property boundaries, less all right-of-way and easements encumbering the
Property. The Purchase Price shall be as follows:

  3.1   Earnest Money Deposit. Buyer shall have the option of depositing earnest
money of $1,000.00 in cash or check, which shall be refundable to the Buyer
until all of the conditions precedent to Buyer’s obligation to close this
transaction has been satisfied.

 



--------------------------------------------------------------------------------



 



  3.2   Balance at Close of Escrow. The remaining balance of the Purchase Price
shall be paid in cash and a second mortgage (Seller’s financing) by Buyer at
Closing. The cash portion shall be in the form of a cashier’s check payable to
Escrow Agent, or by wire transfer of ready funds to the account of Escrow Agent
deposited in Escrow on or before Closing.

4.   Escrow Instructions. The parties shall deliver to Escrow Agent an executed
copy of this Agreement, which shall constitute instructions to Escrow Agent.

5.   Title; Survey. As soon as possible after Opening of Escrow, Escrow Agent
shall cause to be delivered to Buyer a preliminary title report incident to the
issuance of an ALTA extended coverage title insurance policy, together with
legible copies of all matters indicated in Schedule B thereto (collectively, the
“Title Report”), and Buyer shall obtain, at Buyer’s sole cost and expense, a
current ALTA survey of the Property (the “Survey”). Buyer shall have the right
to object to any matter indicated in the Title Report or on the Survey by
delivering written notice of such objections to Seller and Escrow Agent on or
before the date that is ten (10) days prior to the Closing Date. With respect to
any amendments to the Title Report or the Survey, Buyer shall have until five
(5) days after receipt of such amendments, together with legible copies of any
additional matters described therein, to notify Seller and Escrow Agent in
writing of any matters not previously disclosed to which Buyer objects. After
receipt of Buyer’s objections, Seller shall notify Buyer in writing as to
whether Seller will attempt to cure any objection of Buyer or not cure any such
objection. If Seller elects not to cure any such objection, then within five
(5) days thereafter, Buyer may either (a) cancel this Agreement by written
notice delivered to Seller and Escrow Agent, in which event the Earnest Money,
together with all interest accrued thereon, shall be immediately refunded to
Buyer, or (b) waive the objection by written notice to Seller and Escrow Agent
and proceed to close the Escrow. All matters listed on Schedule B-Part 2 to the
Title Report, other than standard exceptions, not objected to by Buyer in
accordance with the provisions hereof, or which are objected to by Buyer but
with respect to which Buyer thereafter waives such objection, shall be deemed to
be “Permitted Exceptions.”

6.   Deed and Other Conveyance Documents; Title Insurance. Title to the Property
shall be conveyed to Buyer by a special warranty deed (the “Deed”) in form and
content mutually acceptable to Seller and Buyer. The Deed shall be duly executed
by Seller and recorded at Closing. On or before Closing, Seller and Buyer shall
execute and deliver to Escrow Agent an Affidavit of Value for filing with the
Deed and Seller shall execute and deliver to Escrow Agent a Nonforeign Affidavit
in a form acceptable to Buyer, which Affidavit shall be delivered to Buyer at
Closing. At Closing, Seller shall cause to be furnished to Buyer an ALTA
Extended Coverage Owner’s Policy of Title Insurance issued by Escrow Agent, or
the unconditional commitment of Escrow Agent to issue such policy, together with
such endorsements as are reasonably requested by Buyer (which commitment shall
be deemed made upon the recordation by Escrow Agent of the Deed), in the amount
of the Purchase Price, insuring fee simple title in the Property in Buyer,
subject only to the Permitted Exceptions. The premium for the standard coverage
portion of the policy shall be paid by Seller and the additional premium payable
for the extended coverage, together with any endorsements requested by Buyer,
shall be paid by Buyer.

7.   Feasibility Inspection. At all times after the Opening of Escrow, Buyer
shall have the right and shall be entitled to enter upon the Property to inspect
the Property and to determine the feasibility of acquiring the Property. Buyer
shall have the right to perform such examinations, inspections or tests, as
Buyer deems necessary. In connection with Buyer’s due diligence investigation,
upon Opening of Escrow, Seller shall deliver to Buyer copies of all reports,
studies, environmental and soils assessments (including any Phase I
environmental assessments), plans, specifications and permits, property tax
statements, improvement district assessment statements and other materials or
information relating to the Property and which are in Seller’s possession or
control. Seller understands and agrees to abide by the conditions, terms, and
contingencies that are listed in the Houston Bank’s commitment letter and
especially the contingencies relating to drainage and approvals necessary by
Harris County. If Buyer determines in its sole discretion that acquisition of
the Property is not feasible, then Buyer shall have the right to elect to
terminate this Agreement by providing written notice to Seller and Escrow Agent
on or before one hundred twenty (120) days after Opening of Escrow (the
“Feasibility Period”); provided, however, that if the Drainage Contingency
described in Section 8 below has not been satisfied as of the Feasibility
Period, then, in that event, the Feasibility Period shall be deemed to be

2



--------------------------------------------------------------------------------



 



    automatically extended until such time as the Rezoning Contingency has been
satisfied. If Buyer provides such written notice of termination to Seller and
Escrow Agent by 5:00 p.m. on the last day of the Feasibility Period, then this
Agreement and the Escrow shall terminate and the Earnest Money, together with
all interest accrued thereon, shall be promptly refunded to Buyer and neither
party shall have any further liability hereunder. If Buyer does not provide
written notice of termination on or before the expiration of the Feasibility
Period as provided in the foregoing, then, in that event, the parties shall
proceed to consummate the transaction contemplated hereby in accordance with the
terms and conditions set forth herein.

8.   Drainage Contingency. The Seller and Buyer hereby acknowledge and agree
that the Buyer’s obligations to consummate the transaction contemplated by this
Agreement shall be conditioned and contingent upon the approval by Harris County
officials, including the department or departments responsible for issuing
drainage permits to approve off-site drainage according to the studies by Brown
and Gay Engineers and as required by Buyer’s lender, Bank of Houston. Seller
shall cooperate in good faith with Buyer’s drainage application(s) and shall
promptly execute and deliver to Buyer such applications, consents and approvals
as may be reasonably necessary or required by Harris County in order for Buyer
to process such drainage application. In the event that the Drainage Contingency
described herein has not been satisfied for any reason as of the Outside Closing
Date, then unless Buyer elects to waive such Drainage Contingency in writing in
its sole discretion, Buyer shall have the right to elect to terminate this
Agreement by written notice to the Seller and Escrow Agent. Whereupon the
Earnest Money shall be refunded to the Buyer and the parties shall have no
further rights, duties or obligations hereunder.

9.   Seller Financing. The Seller has agreed to provide Seller Financing in the
form of a second mortgage or second deed of trust to Buyer. The amount shall be
limited to $2,200,000.00 (plus or minus 10% depending on the closing costs,
administrative cost, Bank fees and commitment costs) and on final appraisal
cost. The second mortgage shall have similar terms to those shown in Exhibit
“C”. Buyer and the Bank of Houston may be required to enter into an agreement
with Seller whereby Seller will agree to not take action to either
(a) accelerate the 2nd mortgage note; or (b) petition for bankruptcy unless
agreed upon by the Bank of Houston. However, this “Standstill Agreement” will
not prevent Buyer from prepayment of the 2nd mortgage at any time without
penalty.

10.   Seller’s Covenants, Representations and Warranties. Seller hereby
represents, warrants, covenants and agrees with Buyer as follows:

     (a) Seller has not subjected any portion of the Property to any interest,
charge or assessment that is not shown as an existing lien on the record of any
taxing authority that levies taxes or assessments.
     (b) Seller has not received any notice from any governmental authority
having jurisdiction over the Property requiring or specifying any work to be
done to the Property.
     (c) Seller has not received any notice of, and has not itself caused, any
violation of any statute, ordinance, rule or regulation of any federal, state,
county or municipal authority in connection with air pollution, water pollution,
environmental protection, or any other governmental action relating to the
Property.
     (d) Seller has not received any notice of the exercise of eminent domain or
condemnation, pending or threatened, which in any way affects the Property or
any portion thereof, from any governmental or other authority authorized to
exercise such power.
     (e) Seller has not entered into any unrecorded leases, contracts or
obligations affecting the Property. Seller will supply all record, notes,
contracts and letters associated with BD Realty, Brad Dill, and the management
of the Property to date.

3



--------------------------------------------------------------------------------



 



     (f) Seller has received no notice of any claims, actions, suits or other
proceedings pending or threatened by any person or entity with respect to the
Property.
     (g) Seller has, or will have on or before the Closing, performed, observed
and complied with all of the covenants, agreements and conditions required by
this Agreement to be performed, observed and complied with by Seller, and will
execute and deliver all documents required to be executed and delivered by
Seller in order to consummate the transaction contemplated herein.
The covenants, representations and warranties of Seller hereunder shall survive
the closing of this transaction and the recordation of the Deed. In the event
any of the covenants, representations or warranties described herein are untrue
or breached by Seller, Seller shall indemnify, defend and hold harmless Buyer
and Buyer’s successors and assigns, from and against any and all claims, costs,
damages, liabilities, expenses, charges and fees (including attorneys’ fees)
incurred by Buyer, or its successors or assigns, as a result of the untruth or
breach of any of the representations or warranties made by Seller hereunder.

11.   Proration of Property Taxes; Closing Costs. The Seller and Buyer hereby
acknowledge and agree that, upon the Closing, all real property taxes and
assessments payable with respect to the Property shall be prorated as of the
Closing based upon the latest available information. If such information is
changed or newer information is provided after Closing, as a result of tax
protests, tax refunds or changes in tax rates or valuation, then the parties
shall make such agreements, one to the other, outside of Escrow, as may be
necessary to adjust the proration of taxes to the actual amounts. All recording
and similar charges shall be allocated between Seller and Buyer in Escrow
Agent’s customary manner, and Escrow Agent’s fees shall be paid one-half by
Seller and one-half by Buyer. Except as expressly provided in the foregoing or
elsewhere to the contrary in this Agreement, Buyer and Seller shall each bear
its own costs, expenses and fees (including attorneys’ fees) in connection with
the transaction contemplated hereby.

12.   Default; Remedies.

  12.1   Default by Buyer. If Buyer defaults hereunder, actual damages to Seller
will be difficult to calculate, but Buyer and Seller agree that the amount of
the Earnest Money is a reasonable approximation thereof. Accordingly, if Buyer
defaults, Seller shall be entitled to terminate this Agreement and receive the
Earnest Money as Seller’s sole and absolute remedy.     12.2   Default by
Seller. If Seller defaults hereunder, Buyer may elect, as Buyer’s sole and
exclusive remedy, to either (a) seek specific performance of this Agreement, or
(b) terminate this Agreement by written notice to Seller and Escrow Agent,
whereupon the Earnest Money, together with all accrued interest thereon, shall
be promptly refunded to Buyer. However, if after signing this Real Estate Sale
Agreement but before closing Seller decides to sell this property or the limited
liability company that owns this Property to an outside third party, (or not at
all). Seller can be required by Buyer to pay for certain costs incurred
(“Breakup fee”) during these negotiations. The maximum amount for the Breakup
fee shall be $50,000.00.     12.3   Waiver. Excuse or waiver of the performance
by the other party of any obligation under this Agreement shall only be
effective if evidenced by a written statement signed by the party so excusing.
No delay in exercising any right or remedy shall constitute a waiver thereof,
and no waiver by Seller or Buyer of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.

13.   Miscellaneous.

  13.1   Notices. No notice, consent, approval or other communication provided
for herein or given in connection herewith shall be validly given, made,
delivered or served unless it is in writing and delivered personally, sent by
overnight courier, or sent by registered or certified United States mail,

4



--------------------------------------------------------------------------------



 



      postage prepaid, with return receipt requested, to the parties at the
respective addresses listed above, or to such other addresses as any party
hereto may designate in writing and deliver in a like manner to the other party.
Notices, consents, approvals, and communications given by mail shall be deemed
delivered upon the earlier of forty-eight (48) hours after deposit in the United
States mail in the manner provided above or upon delivery to the respective
addresses set forth above if delivered personally or sent by overnight courier.

  13.2   Interpretation. The captions of the Sections of this Agreement are for
convenience only and shall not govern or influence the interpretation hereof.
This Agreement is the result of negotiations between the parties and,
accordingly, shall not be construed for or against either party regardless of
which party drafted this Agreement or any portion thereof. Time is of the
essence of this Agreement.     13.3   Successors and Assigns. All of the
provisions hereof shall inure to the benefit of and be binding upon the personal
representatives, heirs, successors and assigns of Seller and Buyer.     13.4  
No Partnership, Third Person. It is not intended by this Agreement to, and
nothing contained in this Agreement shall, create any partnership, joint venture
or other similar arrangement between Seller and Buyer. No term or provision of
this Agreement is intended to, or shall, be for the benefit of any person, firm,
corporation or other entity not a party hereto (including, without limitation,
any broker), and no such party shall have any right or cause of action
hereunder.     13.5   Entire Agreement. This Agreement constitutes the entire
agreement between and reflects the reasonable expectations of the parties
pertaining to the subject matter hereof. All prior and contemporaneous
agreements, representations and understandings of the parties, oral or written,
are hereby superseded and merged herein. No change or addition is to be made to
this Agreement except by a written agreement executed by all of the parties.    
13.6   Severability and Waiver. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision hereof. Any waivers must be in writing and signed by the parties
sought to be charged. The waiver by any party of a right provided hereunder
shall not be deemed to be a continuing waiver of that right or a waiver of any
other right.     13.7   Further Documents. Buyer and Seller shall execute and
deliver all such documents and perform all such acts as reasonably requested by
the other party from time to time, prior to and following the Closing, to carry
out the matters contemplated by this Agreement.     13.8   Arizona Law. This
Agreement shall be governed by the laws of the State of Arizona.     13.9   Date
of Performance. If the date of performance of any obligation or the last day of
any time period provided for herein should fall on a Saturday, Sunday or legal
holiday, then said obligation shall be due and owing, and said time period shall
expire, on the first day thereafter which is not a Saturday, Sunday or legal
holiday. Except as may otherwise be set forth herein, any performance provided
for herein shall be timely made if completed no later than 5:00 p.m., Phoenix
time, on the day of performance.     13.10   Counterparts. This Agreement may be
executed in any number of counterparts. Each such counterpart hereof shall be
deemed an original, but all counterparts shall constitute but one agreement.    
13.11   No Brokerage Commission. Each party hereto represents and warrants to
the other that it has not employed any broker or finder in connection with the
transaction contemplated by this Agreement and that, as a result thereof, no
brokerage commission shall be payable upon the consummation of this transaction.
Each party hereto shall indemnify, defend and hold harmless the other from and
against any and all liability and expense, including, without limitation,
reasonable attorneys’ fees, arising from any claim by any broker, agent or
finder for commissioners, finder’s fees or similar charges, arising out

5



--------------------------------------------------------------------------------



 



      of the act of the indemnifying party. Notwithstanding any provision herein
to the contrary, the obligations of the parties pursuant to this section shall
survive the Closing and any termination hereof.

  13.12   Confidentiality. Prior to the Closing, neither Seller nor Buyer shall
disclose to any third party the existence of this Agreement or any of the terms
or conditions with respect to the sale and transfer of the Property by Seller to
Buyer without the prior written consent of the other party hereto, which consent
may be withheld in the sole and absolute discretion of such party. The foregoing
restriction shall not apply to the extent that either party hereto must disclose
any aspect of this Agreement in connection with the obtaining of legal or
financial advice or counsel.

SIGNATURE PAGE FOLLOWS

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date written above.

            “SELLER”
GREAT WESTERN LAND & RECREATION, INC., a Nevada Corporation
      By   /s/ Carla Waltman         Name:   Carla Waltman        Title:  
Corporate Secretary   

                  By   /s/ David Weber         Name:   David Weber       
Title:   President and CEO     

            “BUYER”
SUNBELT INVESTORS LLC.
      By   /s/ Roger Clark         Name:   Roger Clark        Title:   Managing
Member     

APPROVAL BY ESCROW AGENT
     Escrow Agent hereby (a) acknowledges receipt of a fully executed copy or
counterpart copies of the foregoing Agreement on this 13th day of September,
2006, which date is hereby designated as the “Opening of Escrow” date, and
(b) agrees to establish an escrow (Escrow No. 650061619) in accordance therewith
and act in accordance with the provisions of the Agreement. Escrow Agent further
agrees to deliver immediately to Buyer and Seller fully executed copies of the
Agreement.

            Texas American Title
      By   /s/ Karla Davis         Name Karla Davis        Title Escrow
Assistant   

7